DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
With this response, Claims 1, 3-5, 7-8, 10-12, 14-17, and 19 are currently pending and have been examined. Claims 1, 8, and 16 have been amended. Claims 2, 6, 9, 13, 18, and 20 have been removed from consideration.

Continued Examination
This communication is in response to the applicant’s request for continued examination filed on 07/21/2021. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/21/2021 has been entered. 
Claim Objections
Claims 1, 3-5, 7-8, 10-12, 14-17, and 19 are objected to because of the following informalities:  Claim recites: “wherein the zk-SNARK proofs verify that the first party is authorized to transfer ownership of the asset, that the asset has not been spent, and transaction mass conversation;” 
	Examiner considers that the applicant meant to recite: “wherein the zk-SNARK proofs verify that the first party is authorized to transfer ownership of the asset, that the asset has not been spent, and transaction mass conservation;” as supported by paragraph [0034] of the specification. For the sake of compact prosecution, Examiner will consider this interpretation. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 8, and 16 are directed to a Method. Therefore, claims 1-5, 7-12, and 14-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows the presence of an abstract idea when the computer implementation is removed:
Claim 1 recites:

A method for transferring assets with transaction privacy using a distributed ledger, comprising: 
in an information processing device for a node for a first party in a distributed ledger computer network comprising at least one computer processor: 
receiving, from the first party, a shielded transaction to transfer ownership of one or more first z-tokens to a second party in exchange for second z-tokens from the second party, 
wherein the first z-token represents an asset, at least one of the first z-tokens or second z-tokens are created in response to receiving the transaction to transfer ownership, and 
the one or more first z-tokens and the second z-tokens are shielded and issued by contracts executing zero-knowledge settlement layer protocols; 	receiving, from the second party, acceptance of the transaction; committing the transaction to a distributed ledger in response to the acceptance of the transaction, the distributed ledger being stored as a plurality of copies among a plurality of nodes; 
using zero-knowledge Succinct Non-interactive ARgument of Knowledge proofs ("zk-SNARK"), 
verifying and executing the transaction without revealing an identity of the first party, the second party, and an amount of first z-tokens or second z-tokens in the transaction, wherein the zk-SNARK proofs verify that the first party is authorized to transfer ownership of the asset, that the asset has not been spent, and transaction mass conversation; and updating a state to update a number of first z-tokens and a number of second z-tokens for the first party and the second party based on the transaction.

The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably performed by ‘certain methods of organizing human activity’. Other than reciting generic computer hardware in the limitations and a series of functions that are simply instructions, nothing in the claim element differentiates the limitation from processes that a group of individuals can perform. For example, the disclosure establishes the context of conducting a secure transaction consisting of two entities trading tokens through a mediated contract and recording the transaction in a ledger with a third party verifying that both parties have sufficient assets. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the transferring, receiving, accepting, and updating aspects of ‘certain methods of organizing human activity’.
If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘certain methods of organizing human activity’ but for the recitation of generic computer 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. a plurality of nodes, computer processor, and computer network, zk-SNARK) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (method), a claim 8 (method) and claim 16 (method) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. Accordingly, the claims recite an abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 


Dependent claim analysis:
	Dependent claims 2, 9, and 20 further recite “the transaction is a public transaction.” This limitation specifies the security level used to complete a payment and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claims 2, 9, or 20 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 2, 9, and 20 are patent ineligible.
	Dependent claims 3 and 10 further recite “each node in the computer network updates its state to update a number of first z-tokens and a number of second z-tokens for the first party and the second party based on the transaction.” This limitation specifies how to update the amount of tokens in each account in order to complete a payment and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claims 3 or 10 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 3 and 10 are patent ineligible.
	Dependent claims 4 and 11 further recite “only part of the state for each node that is not a party to the transaction is made available.” This limitation specifies how much information is 
	Dependent claims 5 and 12 further recite “a price associated with the transaction is private.” This limitation specifies how much information is shared between parties and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claims 5 or 12 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 5 and 12 are patent ineligible.
	Dependent claims 6, 13, and 18 further recite “each of the first z-tokens represents at least a part of an asset.” This limitation specifies what the tokens represent and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claims 6, 13 or 18 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 6, 13 and 18 are patent ineligible.
	Dependent claims 7, 14, and 19 further recite “each of the second z- tokens represents a currency.” This limitation specifies what the tokens represent and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claims 7, 14 or 19 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 7, 14 and 19 are patent ineligible.
	Dependent claims 15 and 17 further recite “verifying a state of the second z-tokens after receiving the notification that the second party has executed the transfer of second z-tokens.” This limitation specifies a state of the tokens (example: how many tokens are left in the account after a transaction) and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claims 15 or 17 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 15 and 17 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-4, 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US20170132625), Kotamraju (US9906519) and further in view of Ben-Sasson, et al (Zerocash: Decentralized Anonymous Payments from Bitcoin, IEEE S&P 2013), “Ben-Sasson”

Regarding claim 1, Kennedy teaches: A method for transferring assets with transaction privacy using a distributed ledger, comprising: 
in an information processing device for a node for a first party in a distributed ledger computer network comprising at least one computer processor (Fig. 1 and 8, [0022] ‘In some embodiments (representing the information processing device - see Fig. 1 for the current embodiment), the processing server 102 (computer processor) may be a node (node for a first party) in the blockchain network 114 (computer network). As a node in the blockchain network 114, the processing server 102 may be configured to post blockchain transactions to a blockchain associated with the blockchain network 114, and may also be configured to validate transactions posted to the blockchain. Methods for validating transactions posted to a blockchain will be apparent to persons having skill in the relevant art, and may include, for example, proof of work calculations and confirmations. In some instances, transaction processing devices 108 may be configured as nodes for a blockchain network 114. In some embodiments, the processing server 102 and one or more transaction processing devices 108 may comprise a blockchain network 114. Such a blockchain network 114 may be herein referred to as a "private" blockchain network 114 or "trusted" blockchain’).
Examiner considers that one skilled in the art would have understood from reading the reference that a blockchain is a form of distributed ledger system ([0061] “wherein the blockchain is a distributed database that includes a plurality of data records (e.g., data records 208), which is primarily used to transfer assets and that there are options for both public and private blockchain operations.
receiving, from the second party, acceptance of the transaction (Fig. 4, 6, and 7, [0025] ‘In other instances, the payment transaction may be processed (e.g., approved by an 
committing the transaction to a distributed ledger and (Fig. 3-7, [0050] ‘In step 306, the updating module 218 of the processing server 102 may update a private blockchain by adding the generated data record to the blockchain.’ [0053] In step 318, the transaction processing device 108 may identify the generated data record that has been added to the private blockchain and may validate the electronic payment transaction. Validation of the electronic payment transaction may include confirmation transaction data values stored in the transaction message or a related transaction message, such as by confirming a transaction amount included in the data record with a transaction amount included in a clearing record).
in response to the acceptance of the transaction, the distributed ledger being stored as a plurality of copies among a plurality of nodes ([0022] In some embodiments, the processing server 102 may be a node in the blockchain network 114. As a node in the blockchain network 114, the processing server 102 may be configured to post blockchain transactions to a blockchain associated with the blockchain network 114, and may also be configured to validate transactions posted to the blockchain. Methods for validating transactions posted to a blockchain will be apparent to persons having skill in the relevant art, and may include, for example, proof of work calculations and confirmations. In some instances, transaction processing devices 108 may be configured as nodes for a blockchain network 114.
Examiner notes that one of ordinary skill in the art, from reading the reference would understand that when a block is added to the blockchain and verified by a series of nodes. That data is transferred and stored with those nodes. 

	Kennedy does not teach z-tokens are created in response to receiving the transaction to transfer ownership, however, Kotamraju, from a same or analogous art (Verification using Challenge/Response), teaches:
at least one of the first [z-] tokens (request over the first channel) or second [z-] tokens (token code over the second channel) are created in response to receiving the transaction to transfer ownership (Column 1, Lines 55-60: Another aspect relates to a method that may include providing, by a system comprising a processor, a token code in response to a request to initiate a transaction within a secure network. The request is received over a first channel and the token code is provided over a second channel. The first channel and the second channel are different channels. The method may also include evaluating, by the system, a received context, wherein the context is appended to the token code. Further, the method may include selectively allowing, by the system, the transaction based on the context appended to the token code).
Examiner considers that one of ordinary skill in the art would understand from reading the reference that the ‘at least one of the tokens (token code) is being created in response to receiving the transaction to transfer ownership’ is an intended use statement and carries no patentable weight as it has no bearing up on the positively recited Receiving step. Prior art only needs to be able to be configured to perform the above process in order to read upon the limitation. See further: MPEP 2103 C) which states: “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.
the first [z-]tokens and second [z-] tokens being issued by [zero settlement] layer-contracts (Column 1, Lines 55-60: Another aspect relates to a method that may include providing, by a system comprising a processor, a token code in response to a request to initiate a transaction within a secure network. The request is received over a first channel and the token code is provided over a second channel. The first channel and the second channel are different channels. The method may also include evaluating, by the system, a received context, wherein the context is appended to the token code. Further, the method may include selectively allowing, by the system, the transaction based on the context appended to the token code).

	Authentication is the process of determining whether a person is the actual person they are asserting themselves to be. A common type of authentication is based on logon passwords or other credentials. As it relates to financial institutions, for example, a customer may access and transact with one or more of the customer's financial institution(s) accounts through a variety of channels. As non-limiting examples, a customer's physical credit card may be used to make purchases at a point of sale and/or a credit card number may be used to make purchases online. In other examples, the customer's account information may be accessed and viewed through a financial institution website, the customer may manage an account through a telephone interaction, and so on. Although these options provide increased access and convenience for the customer, each of these channels also provide opportunities for fraudulent access. On the user side, an occurrence of fraud (e.g., compromised financial data, monetary loss, identity theft, and so on) as well as the need to provide authentication information (e.g., enter a temporary pass code or one time password) have been blamed for user dissatisfaction. On the network side, malware that operates to intercept the temporary pass code or one time password makes it increasingly difficult to authenticate devices and users associated with the devices with a high degree of confidence.

Neither Kennedy nor Kotamraju does not explicitly teach the following limitations, however, Ben-Sasson from a same or analogous art teaches:
receiving, from the first party, a shielded transaction to transfer ownership of one or more first z-tokens (e.g. proofs) to a second party in exchange for second z- tokens (e.g. proofs) from the second party, wherein the first z-token represents an asset, (pg. 2-3, Subsequently, letting CMList denote the list of all coin commitments on the ledger, u may spend c by posting a spend transaction txSpend that contains (i) the coin’s serial number sn; and (ii) a zk-SNARK proof π of the NP statement “I know r such that COMMr(sn) appears in the list CMList of coin commitments”.)
the first z-tokens and second z-tokens being issued by zero settlement (e.g. balance properties) layer-contracts (pg. 11-12, Remark (trusted setup). Security of Π relies on a trusted party running Setup to generate the public parameters (once and for all). This trust is 
the one or more first z-tokens and the second z- tokens are shielded (i.e. anonymous) and issued by contracts executing zero-knowledge settlement layer protocols (e.g. Zerocoin protocol); (pg. 2, Step 1: user anonymity with fixed-value coins. We first describe a simplified construction, in which all coins have the same value of, e.g., 1 BTC. This construction, similar to the Zerocoin protocol, shows how to hide a payment’s origin.)
using zero-knowledge Succinct Non-interactive ARgument of Knowledge proofs ("zk-SNARK"), verifying and executing the transaction without revealing an identity of the first, the second party, and an amount of first z-tokens or second z-tokens in the transaction; (pg 2-3, Redeeming zerocoins requires double-discrete-logarithm proofs of knowledge, which have size that exceeds 45 kB and require 450 ms to verify (at the 128-bit security level).3 These proofs must be broadcast through the network, verified by every node, and permanently stored in the ledger… User anonymity is achieved because the proof π is zero knowledge: while sn is revealed, no information about r is, and finding which of the numerous commitments in CMList corresponds to a particular spend transaction txSpend is equivalent to inverting f(x) := COMMx(sn), which is assumed to be infeasible. Thus, the origin of the payment is anonymous.)
wherein the zk-SNARK proofs verify that the first party is authorized to transfer ownership of the asset, that the asset has not been spent, and transaction mass [conservation]; and (pg. 2-3, Step 1. Subsequently, letting CMList denote the list of all coin commitments on the ledger, u may spend c by posting a spend transaction txSpend that contains (i) the coin’s serial number sn; and (ii) a zk-SNARK proof π of the NP statement “I know r such that COMMr(sn) appears in the list CMList of coin commitments”. Assuming that sn does not already appear on the ledger (as part of a past spend transaction), u can redeem the deposited amount of 1 BTC, which u can either keep for himself, transfer to someone else, or 
executing the transaction and updating a state to update a number of first z-tokens and a number of second z-tokens for the first party and the second party based on the transaction (pg. 1-2, These proofs must be broadcast 1CoinJoin [7], an alternative proposal, replaces the central party of a mix with multi-signature transactions that involve many collaborating Bitcoin users through the network, verified by every node, and permanently stored in the ledger. pg. 2, Our construction functions on top of any ledger-based base currency, such as Bitcoin. At any given time, a unique valid snapshot of the currency’s ledger is available to all users. The ledger is a sequence of transactions and is appendonly. Transactions include both the underlying currency’s transactions, as well as new transactions introduced by our construction. For concreteness, we focus the discussion below on Bitcoin (though later definitions and constructions are stated abstractly). We assume familiarity with Bitcoin [20] and Zerocoin [8].)
the asset being transferred on the distributed ledger (e.g. Bitcoin Network) according to a zero-knowledge Succinct Non-interactive ARgument of Knowledge proof ("zk- SNARK") (pg. 13. VII. Experiments: To measure the performance of Zerocash, we ran several experiments. First, we benchmarked the performance of the zk-SNARK for the NP statement POUR (Section VII-A) and of the six DAP scheme algorithms (Section VII-B). Second, we studied the impact of a higher block verification time via a simulation of a Bitcoin network (Section VII-C).


It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Kennedy, the token issuing system of Kotamraju and the zk-SNARK simulations of Ben-Sasson who recites Zerocoin which extends Bitcoin to provide strong anonymity guarantees in order to assure anonymity, privacy and security. 
In regards to claims 8 and 16, method claims 8 and 16 correspond generally to method claim 1, and recites features in method form, and therefore is rejected under the same rationale.

Regarding claim 3, Kennedy in view of Kotamraju and further in view of Ben-Sasson teaches: The method of claim 1, wherein 
each node in the computer network updates its state to update a number of first z-tokens and a number of second z-tokens for the first party and the second party based on the transaction (Fig. 3-6, [0040] ‘For example, the updating module 218 may execute a query to update the blockchain 206 by adding one a data record 208 corresponding to a new blockchain transaction for which blockchain data is received (e.g., in a transaction message received by the receiving device 202). In some instances, the updating module 218 may output a notification to one or more modules of the processing server 102 indicating that the update process was completed’).
In regards to claims 10 and 18, method claims 10 and 18 correspond generally to method claim 3, and recites features in method form, and therefore is rejected under the same rationale.

Regarding claim 4, Kennedy in view of Kotamraju and further in view of Ben-Sasson teaches: The method of claim 3, wherein 
only part of the state for each node that is not a party to the transaction is made available ([0026] ‘The data record may include the message type indicator included in the transaction message as well as one or more of the transaction data values stored in the corresponding data elements in the transaction message. The data record may then be posted to the private blockchain by the processing server 102. The data record may be subsequently verified by one or more nodes included in the associated blockchain network 114, such as the transaction processing devices 108 comprising the blockchain network 114. The data record may then be a part of the blockchain, which may thus be independently verifiable by any entity configured to access the blockchain, (each node that is or is not a party to the transaction) such as the acquirer 112 and/or issuer 110 involved in the electronic payment transaction, a third party financial institution 104, a consumer or merchant involved in the electronic payment transaction, etc. The private blockchain may thus be used as a secure and confidential (party to the transaction), yet publicly accessible, record of processed payment transactions for third party verification (not party to the transaction)’.
In regards to claims 11 and 19, method claims 11 and 19 correspond generally to method claim 4, and recites features in method form, and therefore is rejected under the same rationale.

Claims 5-8, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US20170132625), Kotamraju (US9906519), Ben-Sasson, et al (Zerocash: Decentralized Anonymous Payments from Bitcoin, IEEE S&P 2013), “Ben-Sasson”, and further in view of Davis (US20160342978) 

Regarding claim 5, neither Kennedy in view of Kotamraju and further in view of Ben-Sasson explicitly teach the limitation of: The method of claim 1, wherein: a price associated with the transaction is private

However, Davis from a same or analogous art (Authorization using a 3rd party) teaches: 
a price associated with the transaction is private (Fig. 6-9, [0106] ‘The data elements may include a first data element configured to store a personal account number that includes a specific account identifier and a second data element reserved for private use that includes at least a blockchain network identifier and a transaction amount (price)’.
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Kennedy, the token issuing system of Kotamraju, zero-knowledge proofs of Ben-Sasson with the market practices of Davis. Generating tokens is critical to keeping data secure and personal information confidential. As Kotamraju points out why it would be obvious to combine: 
	Authentication is the process of determining whether a person is the actual person they are asserting themselves to be. A common type of authentication is based on logon passwords or other credentials. As it relates to financial institutions, for example, a customer may access and transact with one or more of the customer's financial institution(s) accounts through a variety of channels. As non-limiting examples, a customer's physical credit card may be used to make purchases at a point of sale and/or a credit card number may be used to make purchases online. In other examples, the customer's account information may be accessed and viewed through a financial institution website, the customer may manage an account through a telephone interaction, and so on. Although these options provide increased access and convenience for the customer, each of these channels also provide opportunities for fraudulent access. On the user side, an occurrence of fraud (e.g., compromised financial data, monetary loss, identity theft, and so on) as well as the need to provide authentication information (e.g., enter a temporary pass code or one time password) have been blamed for user dissatisfaction. On the network side, malware that operates to intercept the temporary pass code or one time password makes it increasingly difficult to authenticate devices and users associated with the devices with a high degree of confidence.

Davis also points out why the use of the blockchain and nodes would make it obvious to combine: 


In regards to claim 12, method claim 12 corresponds generally to method claim 5, and recites features in method form, and therefore is rejected under the same rationale.

Regarding claim 7, neither Kennedy, Kotamraju nor Ben-Sasson explicitly teach the limitation, however, Davis, teaches: The method of claim 1, wherein: 
each of the second z-tokens represents a currency (Fig. 8-13, [0060] ‘Each transaction data entry 214 may include data related to a payment transaction, which may be a fiat currency transaction (second z-token) or a blockchain currency transaction. Each transaction data entry 214 may include a transaction message, transaction notification, and/or data included therein, such as transaction times and/or dates, transaction identifiers, source addresses, destination addresses, transaction amounts, merchant data, consumer data, product data (first z-token represents at least a part of an asset), loyalty data, reward data, etc. In some instances, transaction data entries 214 may be stored in an account profile 210 related to a transaction account involved in the associated payment transaction’). 
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Kennedy, with the token issuing system of Kotamraju, the zk SNARK protocols of Ben-Sasson and the market practices of Davis. Generating tokens is critical to keeping data secure and personal information confidential. As Kotamraju points out why it would be obvious to combine: 
	Authentication is the process of determining whether a person is the actual person they are asserting themselves to be. A common type of authentication is based on logon passwords or other credentials. As it relates to financial institutions, for example, a customer may access and transact with one or more of the customer's financial institution(s) accounts through a variety of channels. As non-limiting examples, a customer's physical credit card may be used to make purchases at a point of sale and/or a credit card number may be used to make purchases online. In other examples, the 

Davis also points out why the use of the blockchain and nodes would make it obvious to combine: 
[0002] ‘For example, a transaction that is posted to a blockchain may not require any information regarding the sender or recipient of the currency, and thus may enable the payer and payee of a transaction to retain anonymity. Such an aspect of blockchain transactions may be highly desirable for consumers that wish to maintain their privacy, and may help reduce the likelihood of fraud due to theft of their information’.

In regards to claim 14, method claim 14 correspond generally to method claim 7, and recites features in method form, and therefore is rejected under the same rationale.

Regarding claim 15, Kennedy in view of Kotamraju, Ben-Sasson and further in view of Davis teaches: The method of claim 8, further comprising: 
verifying a state of the second z-tokens after receiving the notification that the second party has executed the transfer of second z-tokens (Fig. 3 and 4, [0026] ‘The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification’ (verifying a state after notification).
Examiner considers that one skilled in the art would have understood from reading the reference that once a blockchain transaction has reached consensus, the new state (verified) occurs after the transaction has been authorized. The ‘first and second z-tokens’ used by the inventor allegedly represent one or more of these commodities. Further, the recitation of ‘first 
In regards to claim 17, method claim 17 corresponds generally to method claim 15, and recites features in method form, and therefore is rejected under the same rationale.


Applicant’s Arguments
	

	Applicant argues on pages 8 and 9 of the response, that the amended language overcomes the 35 U.S.C. 101 rejection:
"using zero-knowledge Succinct Non- interactive ARgument of Knowledge proofs ("zk-SNARK"), verifying and executing the transfer of the first z-tokens to the second party without revealing an identity of the first party, the second party, and an amount offirst z-tokens or second z-tokens in the transaction, wherein the zk-SNARK proofs verify that the first party is authorized to transfer ownership of the asset, that the asset has not been spent, and transaction mass conversation." Thus, the amended claims cannot recite a method of organizing human activity, as the zk-SNARK proofs can only be executed by a computer. Importantly, without revealing the identity of the first party, the second party, of the amount of the asset, the zk-SNARK proofs

	Examiner acknowledges the applicant’s arguments but respectfully disagrees. The judicial exception, including at least the exchange of tokens and recording them in a distributed ledger falls within the categories of ‘certain methods of organizing human behavior’. The guidance states that if, when the computer components are removed, there remains only the abstract ideas which fall into one of the following categories: 
Fundamental economic principles or practices.
Commercial or Legal Interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations)
Managing personal behavior or relationships or interactions between people.

Further, based on applicant’s amendments, the scope of the claims has shifted into clearly reciting fundamental economic principles or practices. The claimed technological improvement is merely an attempt to achieve a practical application in a manner that amounts to more than 

	Applicant argues on page 9 and 10 of the response that the Examiner has improperly applied the 35 U.S.C. rejection citing “impermissible hindsight” to modify the combination.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	Applicant argues on pages 10-12 of the response that the Examiner has not presented a prima facea case of obviousness.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has searched the prior art and has found prior art that more closely aligns with the instant application. The applicant’s arguments are moot as new grounds of rejection have been presented.  Examiner maintains the 35 U.S.C. 103 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Arnold (US20160260169) - Updating a Distributed Ledger; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685